Name: 75/441/EEC: Council Decision of 24 June 1975 establishing a common procedure for the exchange of information between the surveillance and monitoring networks based on data relating to atmospheric pollution caused by certain compounds and suspended particulates
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-07-25

 Avis juridique important|31975D044175/441/EEC: Council Decision of 24 June 1975 establishing a common procedure for the exchange of information between the surveillance and monitoring networks based on data relating to atmospheric pollution caused by certain compounds and suspended particulates Official Journal L 194 , 25/07/1975 P. 0032 - 0038 Greek special edition: Chapter 05 Volume 2 P. 0053 ++++( 1 ) OJ NO C 76 , 7 . 4 . 1975 , P . 40 . ( 2 ) OJ NO C 112 , 20 . 12 . 1973 , P . 3 . COUNCIL DECISION OF 24 JUNE 1975 ESTABLISHING A COMMON PROCEDURE FOR THE EXCHANGE OF INFORMATION BETWEEN THE SURVEILLANCE AND MONITORING NETWORKS BASED ON DATA RELATING TO ATMOSPHERIC POLLUTION CAUSED BY CERTAIN COMPOUNDS AND SUSPENDED PARTICULATES ( 75/441/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ; WHEREAS THE PROGRAMME OF ACTION OF THE EUROPEAN COMMUNITIES ON THE ENVIRONMENT ( 2 ) MAKES PROVISION FOR THE ESTABLISHMENT OF A PROCEDURE FOR THE EXCHANGE OF INFORMATION BETWEEN THE POLLUTION SURVEILLANCE AND MONITORING NETWORKS ; WHEREAS THIS PROCEDURE IS NECESSARY TO COMBAT POLLUTION AND NUISANCES , THIS BEING ONE OF THE COMMUNITY OBJECTIVES CONCERNING THE IMPROVEMENT OF THE QUALITY OF LIFE AND THE HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES THROUGHOUT THE COMMUNITY ; WHEREAS THE SPECIFIC POWERS NECESSARY TO THIS END ARE NOT PROVIDED BY THE TREATY ; WHEREAS THE EXCHANGE OF THE RESULTS OF POLLUTION LEVEL MEASUREMENTS PROVIDES ONE WAY OF KEEPING ABREAST OF LONG-TERM TRENDS AND IMPROVEMENTS RESULTING FROM NATIONAL LEGISLATION OR FROM POSSIBLE COMMUNITY LEGISLATION ; WHEREAS THE TRANSPORT OF POLLUTANTS OVER LONG DISTANCES NECESSITATES SURVEILLANCE AT REGIONAL , NATIONAL , COMMUNITY AND GLOBAL LEVELS ; WHEREAS THE RESULTS OF SUCH MEASUREMENTS CONSTITUTE ESSENTIAL INFORMATION FOR CARRYING OUT EPIDEMIOLOGICAL SURVEYS TO PROVIDE A BETTER UNDERSTANDING OF THE HARMFUL EFFECTS OF POLLUTANTS ON HEALTH ; WHEREAS SINCE ONLY CERTAIN SULPHUR COMPOUNDS AND SUSPENDED PARTICULATES ARE SYSTEMATICALLY AND INTENSIVELY MONITORED IN THE MEMBER STATES ; WHEREAS THE MEASUREMENTS TO BE CARRIED OUT MUST ENABLE THE DAILY AVERAGE CONCENTRATIONS OF THE POLLUTANTS RECORDED TO BE DETERMINED , THIS TIME BASIS HAVING BEEN CHOSEN AS BEING THE COMMON DENOMINATOR FOR MOST OF THE CURRENTLY EXISTING STATIONS IN THE COMMUNITY ; WHEREAS ON THE BASIS OF CURRENT STUDIES ON THE COMPARABILITY OF THE MEASUREMENT METHODS , THE COMMISSION SHALL , AT THE EARLIEST OPPORTUNITY , SUBMIT PROPOSALS ON THE HARMONIZATION OF THESE METHODS SO THAT THE DATA OBTAINED BY THE VARIOUS STATIONS REFERRED TO IN THIS DECISION MAY BE DIRECTLY COMPARED ; WHEREAS THE EXCHANGE OF INFORMATION PROVIDED FOR IN THIS DECISION , LIMITED TO THREE YEARS AND TO TWO ATMOSPHERIC POLLUTANTS WILL HAVE TO SERVE , ON ONE HAND AS A PILOT STUDY FOR THE ELABORATION OF A COMPLETE SYSTEM FOR THE EXCHANGE OF DATA ANSWERING THE SPECIFIC NEEDS OF THE EUROPEAN COMMUNITIES IN THE AREA OF ENVIRONMENTAL PROTECTION , AND ON THE OTHER HAND WILL FORM AN INPUT ELEMENT IN THE " GLOBAL ENVIRONMENTAL MONITORING SYSTEM " WHICH IS PART OF THE UNITED NATIONS ENVIRONMENTAL PROGRAMME , HAS ADOPTED THIS DECISION : ARTICLE 1 A COMMON PROCEDURE IS HEREBY ESTABLISHED FOR THE EXCHANGE OF INFORMATION , BY SURVEILLANCE AND MONITORING NETWORKS , BASED ON DATA RELATING TO ATMOSPHERIC POLLUTION . THIS PROCEDURE IS TO BE CONSIDERED AS PRELIMINARY AND APPLIES TO THE RESULTS OF ATMOSPHERIC MEASUREMENTS OF CERTAIN SULPHUR COMPOUNDS AND SUSPENDED PARTICULATES OBTAINED BY FIXED STATIONS SAMPLING CONTINUOUSLY . ARTICLE 2 FOR THE PURPOSES OF THIS DECISION : ( A ) MEASUREMENT OF CERTAIN SULPHUR COMPOUNDS MEANS : - MEASUREMENT OF SULPHUR DIOXIDE , - OR MEASUREMENTS OF STRONG ACIDITY IN THE ATMOSPHERE EXPRESSED AS SULPHUR DIOXIDE ; ( B ) MEASUREMENTS OF SUSPENDED PARTICULATES MEANS : - GRAVIMETRIC MEASUREMENTS , - OR MEASUREMENTS OF BLACK SMOKE . EACH MEMBER STATE SHALL , USING THE DESCRIPTION FORM DEFINED IN ANNEX II , INFORM THE COMMISSION OF THE PHYSICO-CHEMICAL NATURE OF THE DATA MEASURED . ARTICLE 3 EACH MEMBER STATE SHALL , AFTER CONSULTING THE COMMISSION AND APPLYING THE PARAMETERS DEFINED IN ANNEX I , SELECT , WITHIN SIX MONTHS AFTER THE ADOPTION OF THIS DECISION , FROM EXISTING OR PLANNED SAMPLING OR MONITORING STATIONS THOSE WHICH ARE TO SUPPLY THE DATA FOR THE EXCHANGE OF INFORMATION . IT SHALL INFORM THE COMMISSION OF ITS SELECTION BY MEANS OF THE DESCRIPTION FORM SET OUT IN ANNEX II . ARTICLE 4 1 . EACH MEMBER STATE SHALL DESIGNATE THE PERSON OR PERSONS , BODY OR BODIES RESPONSIBLE FOR THE COLLECTION AND TRANSMISSION TO THE COMMISSION OF THE DATA REFERRED TO IN PARAGRAPH 2 AND SHALL INFORM THE COMMISSION THEREOF WITHIN SIX MONTHS FROM THE ADOPTION OF THIS DECISION . 2 . THE DAILY AVERAGE CONCENTRATIONS OF THE POLLUTANTS RECORDED AT EACH OF THE SELECTED STATIONS SHALL BE TRANSMITTED MONTHLY BY THE PERSONS OR BODIES REFERRED TO IN PARAGRAPH 1 TO THE COMMISSION WITHIN SIX MONTHS FOLLOWING THE MEASUREMENTS . AMOUNTS SHALL BE EXPRESSED IN MICROGRAMMES PER CUBIC METRE OF AIR AT STANDARD TEMPERATURE AND PRESSURE . 3 . THE FIRST DATA TO BE EXCHANGED AS INFORMATION WILL BE THOSE OBTAINED DURING THE SEVENTH MONTH FOLLOWING THE ADOPTION OF THIS DECISION . 4 . EACH QUARTER THE COMMISSION SHALL PREPARE FULL TABULAR REPORTS OF THE DATA TO BE FORWARDED FOR VERIFICATION BY THE MEMBER STATES CONCERNED . 5 . AN ANNUAL REPORT , TO INCLUDE DIFFERENT TYPES OF DATA EVALUATION , SHALL BE PREPARED BY THE COMMISSION , IN CONSULTATION WITH NATIONAL EXPERTS , ON THE BASIS OF THE DATA REFERRED TO IN THIS DECISION AND OF FURTHER INFORMATION DEEMED APPROPRIATE BY MEMBER STATES AND MADE AVAILABLE TO THE COMMISSION . THIS REPORT WILL BE DISTRIBUTED TO MEMBER STATES . ARTICLE 5 ON THE BASIS OF ITS PROPOSALS CONCERNING THE HARMONIZATION OF METHODS OF MEASUREMENT TO BE SUBMITTED AT THE EARLIEST OPPORTUNITY AND IN THE LIGHT OF EXPERIENCE GAINED IN THE COURSE OF THE EXCHANGE OF INFORMATION REFERRED TO IN THIS DECISION , THE COMMISSION SHALL , WITHIN A PERIOD OF THREE YEARS FOLLOWING RECEIPT OF THE FIRST DATA , SUBMIT APPROPRIATE PROPOSALS ON THE ESTABLISHMENT OF A NEW PROCEDURE FOR THE EXCHANGE OF INFORMATION TO THE COUNCIL . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 24 JUNE 1975 . FOR THE COUNCIL THE PRESIDENT G . FITZGERALD ANNEX I SELECTION OF SAMPLING OR MONITORING STATIONS 1 . THE SELECTION OF SAMPLING OR MONITORING STATIONS SHALL BE BASED MAINLY ON GEOGRAPHIC AND DEMOGRAPHIC PARAMETERS ( URBAN AND RURAL AREAS , SIZE OF CITIES , RESIDENTIAL OR PREDOMINANTLY INDUSTRIAL ZONES ) AND ON POLLUTION LEVELS ( MAXIMUM , AVERAGE AND MINIMUM ) . 2 . DEMOGRAPHIC PARAMETERS FIVE CATEGORIES SHALL BE CONSIDERED : - CITIES OR URBAN AREAS WITH MORE THAN TWO MILLION INHABITANTS , - CITIES OR URBAN AREAS HAVING BETWEEN ONE AND TWO MILLION INHABITANTS , - CITIES OR URBAN AREAS HAVING BETWEEN 0.5 AND ONE MILLION INHABITANTS , - CITIES OR URBAN AREAS HAVING BETWEEN 0.1 AND 0.5 MILLION INHABITANTS , - CITIES OR URBAN AREAS WITH LESS THAN 0.1 MILLION INHABITANTS . EACH MEMBER STATE SHALL SPECIFY A MAXIMUM OF FIVE CITIES OR URBAN AREAS IN EACH OF THE CATEGORIES REPRESENTATIVE OF THE DIFFERENT TYPES OF URBANIZATION AND THE VARIOUS TOPOGRAPHIC AND CLIMATIC CONDITIONS . IN EACH OF THE FIRST FOUR CATEGORIES , TWO TYPES OF ZONE SHALL BE CONSIDERED : - RESIDENTIAL ZONES , INCLUDING BUSINESS DISTRICTS WHERE THE MAIN STATIONARY SOURCE OF POLLUTION IS HEATING , - PREDOMINANTLY INDUSTRIAL ZONES . THE DISTINCTION BETWEEN RESIDENTIAL AND PREDOMINANTLY INDUSTRIAL ZONES SHALL BE BASED ON THE TOPOGRAPHY AND THE TYPE OF ACTIVITY , AND NOT ON THE ORIGIN OF THE EXISTING OR MEASURED POLLUTION . IN THE CASE OF THE FIFTH CATEGORY , ONLY RESIDENTIAL ZONES SHALL BE CONSIDERED . 3 . PARAMETERS RELATING TO POLLUTION LEVELS IN EACH CITY OR URBAN AREA IN THE FIRST FOUR CATEGORIES FOR WHICH THERE IS A SUFFICIENT NUMBER OF REPRESENTATIVE SITES , THREE SAMPLING OR MONITORING STATIONS SHALL BE SPECIFIED FOR EACH OF THE TWO ZONES ON THE BASIS OF THE POLLUTION LEVELS ( MAXIMUM , AVERAGE AND MINIMUM ) MEASURED BY THE EXISTING NETWORKS . FOR THE FIFTH CATEGORY , ONLY MAXIMUM AND AVERAGE POLLUTION SITES SHALL BE TAKEN INTO CONSIDERATION . THE STATIONS DESIGNATED MUST BE REPRESENTATIVE OF THE CONDITIONS OBTAINING AROUND THE SAMPLING POINT AND NOT BE UNDER THE DIRECT AND IMMEDIATE INFLUENCE OF A POLLUTION SOURCE . 4 . GEOGRAPHIC PARAMETERS EACH MEMBER STATE SHALL SPECIFY , ACCORDING TO THE SIZE OF ITS SURFACE AREA , SAMPLING STATIONS , OUTSIDE THE URBAN AREAS , DISTRIBUTED AS EVENLY AS POSSIBLE THROUGHOUT ITS TERRITORY . MEMBER STATES WITH A SURFACE AREA OF LESS THAN 100 000 KM2 SHALL SPECIFY UP TO FIVE SITES AND MEMBER STATES WITH A LARGER SURFACE AREA UP TO 15 SITES . ANNEX II : SEE O.J . NO L 194 OF 25 . 7 . 75